DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12, 14-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 7 and 12, it is unclear what is meant by the instances of language directed to a material being fed through a guide. Does this distinguish over traveling over a guide roller? For the purpose of examination this has been take to be satisfied by interaction with a guide since “through” is commonly defined as a preposition which can mean “in at one side and out at the other”. Any guide would have an upstream side and a downstream side, even a guide roller.
	Regarding claim 1, line 20, the examiner suggests using --along-- instead of “over”. The language at line 18 is “along the substrate” and the using consistent language eliminates any potential issues of antecedent basis or confusion as to which claim element is being referenced.
	Regarding claim 3, parent claim 1 indicates compacting the unreinforced resin film and the dry fiber reinforcement while moving the compaction roller laterally over the substrate. As noted above the examiner suggested using --along-- instead of “over” in claim 1. In claim 3, there is a further step of compacting the dry fiber reinforcement as the compaction roller moves along a surface of the substrate. First, it is unclear if claim 3 is attempting to modify the compacting limitation of parent claim 1. If so, then the preamble of claim 3 should indicate --wherein-- rather than “further comprising” and it should be clarified that the compacting of claim 1 is being further limited. Second, as written, there is no antecedent basis for a previous step of “as the compaction roller moves along a surface of the substrate”. The “surface” language has been removed from claim 1 in the most recent amendment.
	Regarding claim 5, there is no antecedent basis for desired lengths of the dry fiber reinforcement. Also, there is a similar issue to that noted above in claim 3 with respect to “while moving the compaction roller laterally along a surface of the substrate”. There is no antecedent basis for this step.
	Regarding claim 7, line 6, the examiner suggests inserting --taking up the backing paper-- before “onto a take-up reel;”. As written, it is not clear what it required by “peeling” onto a take-up reel.
	Regarding claim 12, the language “while assembling a layup on a tool via laying up a ply of dry fiber reinforcement on the tool”, “after feeding the dry fiber reinforcement from a first spool and through a first spool and through a first guide”, and “after feeding an unreinforced resin film from a second spool and through a second guide” is confusing. It is unclear if these are positively required limitations or rather if they are merely functional, i.e. the claimed method is capable of being practiced with these steps.
	Regarding claim 12, line 7, the examiner suggests inserting --taking up the backing paper-- before “onto a take-up reel;”. As written, it is not clear what it required by “removing” onto a take-up reel.
	Regarding claim 23, there is no antecedent basis for a previously recited step of “feeding the unreinforced resin film and the dry fiber reinforcement onto the substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-12, 14-15 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romero (US 5117348) in view of Osada (US 2003/0104156), Evans (US 2006/0048881) and Martin (US 7293590).
	Regarding claim 1, Romero teaches a conventional method of fabricating a composite structure. Romero feeds a strip of prepreg tape on a backing paper from a spool through a guide roller 76 or 67 to a surface of a substrate, peels the backing paper from the prepreg tape onto a take-up reel, moves a compaction roller laterally along the surface of the substrate, and compacts the prepreg tape on the surface of the substrate between the compaction roller and the substrate while moving the compaction roller laterally along the substrate (Abstract; Figures 1 and 3; column 3, lines 17-37; column 7, lines 1-23). Romero teaches that tape laying is advantageous because tapes readily conform to curved tools (column 1, lines 43-58; column 2, lines 1-7).
	Romero differs from claim 1 in that:
i.	Romero feeds the resin and fiber reinforcement together in a prepreg tape, rather than as separate layers comprising an unreinforced resin film and a dry fiber reinforcement.
ii.	Romero, as modified by Osada below, provides the separate layers of unreinforced resin film and dry fiber reinforcement as a laminated material rather than feeding separate unreinforced resin film on a backing paper and dry fiber reinforcement from respective spools through respective guides to the substrate via compaction between the compaction roller and the substrate. Romero does not recite peeling the backing paper from unreinforced film onto a take-up reel. Romero does not teach guiding the unreinforced resin film and the dry fiber reinforcement into a substantially aligned overlapping relationship while they are fed onto the substrate; and compacting the unreinforced resin film and the dry fiber reinforcement between the compaction roller and the substrate as the compaction roller moves laterally along the substrate. 
iii.	Romero does not teach cutting the strip of the unreinforced resin film to desired lengths while the compaction roller moves laterally over the surface of the substrate.
iv.	To the extent that feeding “through a guide” distinguishes over guiding via a guide roller, these limitations are addressed here.
	(i)	Osada teaches a laminate of an unreinforced resin film and dry fiber reinforcement as a replacement for prepreg (Abstract). The replacement material improves on prepreg by reducing trapped air (paragraphs 6 and 14), increasing layer thickness and thereby reducing manufacturing time and labor (paragraphs 8 and 15) and eliminating the steps associated with manufacturing prepreg (paragraphs 7, 8 and 15). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the material of Osada in tape form as a replacement for the prepreg tape in Romero because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Osada. One would have used the material in tape form because, as noted above, the primary reference to Romero teaches that tapes readily conform to curved surfaces.
	(ii)	In the formation of composite materials by automated tape placement, Evans teaches that unreinforced resin and dry fiber reinforcement layers provided in an aligned overlapping relationship may be deposited and compacted onto a substrate surface between a compaction roller and substrate surface simultaneously (Abstract; Figure). The layers may be provided as a laminate which is fed to the compaction roller, or they may be fed and guided to the compaction roller separately in an aligned overlapping relationship (paragraph 15). It is well known that multiple spools may be used to suitably provide multiple tape materials to a compaction roller, as evidenced by Martin (Figures 4 and 4A). It is clear from Osada that the unreinforced resin film is tacky and thus is provided with a release layer on an exposed surface thereof (paragraphs 19 and 36). As noted above, it is clear from Romero that backing paper is a suitable release layer. Naturally the backing paper must be removed as it is not part of the final product. As noted above, Romero teaches peeling of the backing paper onto a take-up reel, thus making it clear that a take-up reel is suitable for taking up the backing paper which has been peeled. Martin also teaches feeding the tapes through guides 32, 34 and peeling backing layers 108, 110 as seen in Figures 1, 1A, 4 and 4A. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the unreinforced resin film and dry fiber reinforcement on separate respective spools, to feed through respective guides, to peel a backing paper from the unreinforced resin film, guide each in an aligned overlapping relationship to the compaction roller, and to compact the unreinforced resin film and dry fiber reinforcement in the claimed manner because one of ordinary skill in the art would have been motivated to provide the separate layers of unreinforced resin film and dry fiber reinforcement as an art recognized suitable alternative to providing the resin and fiber reinforcement as a laminate, as evidenced by Evans, and because one having ordinary skill in the art would have been motivated to provide the layers to a compaction roller in a known suitable manner as evidenced by Martin.
	(iii)	Martin suggests cutting a strip to desired lengths as the compaction roller moves along the surface to provide efficient operation (column 2, lines 41-46 and lines 65-68; Abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to cut unreinforced resin film strips of desired lengths as the compaction roller moves along the surface of the substrate in the modified method of Romero because one of ordinary skill in the art would have been motivated to provide efficient operation in accordance with suitable methods of cutting strips known in the art, as evidenced by Martin.
	(iv)	While Romero suggests guide rollers to guide tapes to a compaction roller, it is clear from Martin that guiding though guide chutes provides suitable guiding (Figure 1 and 1A; column 4, lines 33-37). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide these limitations in the modified method of Romero because one of ordinary skill in the art would have been motivated to suitably guide the strips of material in a known manner, as evidenced by Martin.
	Claims 3 and 4 are satisfied for the reasons provided above.
	Regarding claim 5, this limitations is not taught by Romero. Martin suggests cutting to desired lengths as the compaction roller moves along the surface to provide efficient operation (column 2, lines 41-46 and lines 65-68; Abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to cut dry fiber reinforcement strips of desired lengths as the compaction roller moves laterally along the surface of the substrate in the modified method of Romero because one of ordinary skill in the art would have been motivated to provide efficient operation in accordance with suitable methods of cutting strips known in the art, as evidenced by Martin.
	Regarding claim 6, Martin was applied above for suggesting cutting of the unreinforced resin film strip as the compaction roller moves along the surface of the substrate. The limitation of feeding strips of resin film to the compaction roller naturally follows from such cutting. Applying multiple strips containing fiber reinforcement and resin in a substantially edge-to-edge relationship is well known in the art of laying composite tape for the motivation of providing a desired layer of fiber reinforcement and matrix resin without undesirable gaps or overlaps between strips. For example, Romero teaches depositing multiple courses of composite tape side by side to define a ply, and to deposit a succession of such plies each laid upon the previous one (column 3, lines 17-24). Naturally, failure to provide substantially edge-to-edge laying of resin and fiber reinforcement would result in undesirable gaps or overlaps in resin or fiber reinforcement. Romero clearly suggests an automatically controlled manipulator for moving the compaction roller as claimed.
	Claims 7, 8 and 11 are satisfied for the reasons provided above. As to peeling between the second guide and the substrate, while not taught by Romero, such is clearly suggested by Martin for providing suitable peeling of the backing layer (Figures 4 and 4A). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in the modified method of Romero because one of ordinary skill in the art would have been motivated to peel the backing in a known suitable manner, as evidenced by Martin.
	Regarding claims 9 and 10, it is clear from Evans that the dry fiber reinforcement layer may be adhered to the underlying surface by an unreinforced resin layer on the surface, or alternatively, by placing a new unreinforced resin layer between the dry fiber reinforcement and the surface (Figure; Paragraph 15). Accordingly, either of these alternatives is suggested for suitably building up the layers of unreinforced resin film and dry fiber reinforcement.
	Regarding claim 12, the method of Romero as modified above involves assembling a layup on a tool via laying up a ply of a dry fiber reinforcement on the tool after feeding the dry fiber reinforcement from a first spool and through a first guide, and laying up, after feeding an unreinforced resin film from a second spool through a second guide and removing a backing paper from the unreinforced film to a take-up reel, a layer of unreinforced film. Romero shows a tool on which the layup is formed in Figure 1. Romero lays multiple courses of tape to form a ply and successive plies are built up (column 3, lines 17-24). Evans was applied to suggest applying the tape as separate layers of dry fiber reinforcement and unreinforced resin instead of using a prepreg tape as in Romero. Evans further teaches laying down the separate layers of dry fiber reinforcement and unreinforced resin to form plies (paragraphs 14-15). Thus the modified method of Romero naturally involves laying down a ply of dry fiber reinforcement and a layer of unreinforced film to form the desired layup comprised of courses which form a ply and successive plies built up to form the layup.
	Further regarding claim 12, moving a compaction roller mounted on an end effector laterally along a surface of a substrate is conventional in the art to allow automated movement of the compaction roller as strips are deposited and compacted onto the surface of the substrate. See Martin (Figures 4 and 4A). See Romero (Figures 3 and 4). Naturally, such compaction involves compacting the layer of unreinforced resin film and ply of dry fiber reinforcement in the modified method of Romero, since these are the layers under the compaction roller as the layup is formed. Cutting strip material using a blade on the end effector, while not shown by Romero, is conventional in the art for the motivation of allowing automated application of multiple strips of material of desired lengths. Romero suggests applying multiple strips of tape (column 3, lines 17-24). Martin suggests providing each tape supply with a cutting blade to provide desired lengths of tape (Figures 1 and 1A; column 2, lines 41-46; column 4, lines 55-64; column 7, lines 52-55). The cutting blades suggested by Martin are provided on the end effector. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed compaction roller mounted on an end effector and cutting using a cutting blade on the end effector in the modified method of Romero to cut the dry fiber reinforcement into strips of desired lengths because one of ordinary skill in the art would have been motivated to provide multiple strips of material for automated lay down in accordance with methods well known in the art, as evidenced by Martin, and because one of ordinary skill in the art would have been motivated to provide the compaction roller on the end effector to allow automated movement of the compaction roller, as suggested by Martin and/or Romero.
	Further regarding claim 12, in Romero, the prepreg tape is already impregnated. However, in the modified method of Romero, the tape is applied as separate layers of unreinforced resin film and dry fiber reinforcement. As is clear from Osada, a step of infusing the dry fiber reinforcement with resin from the unreinforced resin is performed to impregnate the dry fiber reinforcement in the process of forming the composite material (paragraphs 12 and 39). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this step in the modified method of Romero because one of ordinary skill in the art would have been motivated to form the desired composite structure in the manner suggested by Osada, for the reasons provided above.
	Claim 14 is satisfied for the reasons provided above.
	Regarding claim 15, Osada teaches these limitations to achieve the desired infusion (paragraphs 12 and 39).
	Claim 23 is satisfied for the reasons provided above.

Response to Arguments
Applicant's arguments filed 04 December 2020 have been fully considered but they are not persuasive.
	Applicant’s arguments on pages 11-14 are moot in view of the fact that the language, of infusing by compacting the resin film and the fiber reinforcement beneath the compaction roller in a single pass of the end effector moving along the surface of the substrate, has been removed from claim 12 in the most recent amendment. In view of the amendment, these arguments have not been considered.
	The examiner agrees that the amendment has overcome the 35 USC 102 rejection over Mills. Mills does not teach moving the compaction roller laterally along the substrate.
	Applicant argues that Romero is directed to the use of prepregs and the current application teaches disadvantages of prepregs. In response, Osada and Evans were relied upon for aspects of using separate resin and reinforcement layers instead of prepreg. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As to the various disadvantages of prepreg, in the applied grounds of rejection, prepreg tape is not used.
	Applicant argues Romero teaches away from the claims in that an autoclave is used for curing. This argument is not commensurate in scope with the claims. The claims do not preclude the use of an autoclave for curing. Moreover, Applicant explicitly teaches that autoclaves may be used (Applicant’s published application, paragraph 30).
	Applicant argues Evans teaches a veil of resin rather than a film and does not teach guiding as claimed. In response, Osada teaches that the separate resin layer may be provided as a film. Evans was applied for teaching separate resin and dry fiber reinforcement may be combined and fed to a compaction roller.
	Applicant argues Evans does not teach infusing. In response, as noted in the grounds of rejection, such is clearly taught by Osada and is necessary to impregnate the fiber reinforcement to form the composite structure.
	Applicant argues a veil is not a tape and it is not clear that a veil can be used in in Martin. In response, the examiner has not taken the position that a veil should be used at all. Rather, it is clear from Osada that the resin may be provided as a film.
	Applicant argues that Osada provides the resin and reinforcement in a combined form. In response, as noted above, the rejection is based on a combination of references.  Evans was applied for teaching separate resin and dry fiber reinforcement may be combined and fed to a compaction roller.
	Applicant argues Martin does not teach handling unreinforced resin film. In response Martin was applied for suggesting known arrangements for providing overlapping aligned strip materials of desired lengths to a compaction roller in the manufacture of composite materials. Only the expected result of providing overlapping aligned strip materials of desired lengths to a compaction roller in the manufacture of composite materials has been achieved by using such known arrangements. Applicant has not provided any objective evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745